Trippe, Judge.
1. When the garnishees answered the first summons and there .was no traverse of that answer, they were discharged from any liability under that' proceeding. From the facts shown by the record, they could have made no other answer than the one they did. They had no money or effects of the principal debtor in their hands. Those proceedings being thus ended or determined, another garnishment was. served upon them, and under this, money was returned into court. No lien under the first garnishment could attach to this fund because it was not a garnishment pending; it was functus officio, else there was no necessity for the second garnishment.
2. Intermediate the. answer to the first and service of the second summons, the debt on which the money afterwards was paid to the garnishees, had been assigned to another creditor of the principal debtor. When the money was thus received by the garnishees, the claim on which it was collected did not belong to the debtor, nor was the money his, at least, so far as to the amount of the assignment. The claim that Zoller, (the debtor) held against, the insurance company, was a chose in action, and section 2244 of the Code says: that all dioses in action arising upon contract, may be assigned so as to vest the title in the assignee. The case of Walton vs. Bethune, 37 Georgia, 319, goes far in sustaining the rights of creditors *364to claims which have been assigned by a debtor for the payment of creditors, and that, too, as against other creditors who attach and garnish for the purpose of reaching the claims so assigned : See Drake on Attach., section 709; 13 Mass., 304; 17 Johns, 284.
3. We see no reason why the holder of a fire insurance policy, after a claim against the company has accrued under it, may not bona fide assign in writing, an interest in it to a creditor, and to the extent of the debt due such creditor. Here the assignment was formal and in writing, with an order to the debtor’s attorneys, in whose hands the claim on the insurance company was placed, and an acceptance of that order by the attorneys. It is similar in many of its features to the case in 37 Georgia, supra.
4. This court, in the case of Selma Rome and Dalton Railroad Company vs. Tyson, 48 Georgia, 351, held that a foreign corporation doing business in this state may- he garnished for a debt it may owe in the state. But there, although the service of the summons was on the agent, it was directed to the corporation. Piad it simply been a summons directed to the agent of the corporation, it would not have bound it. It could not have been treated as anything more than a process to the party to whom it was addressed and upon whom it was served. If Purse & Thomas had had in their hands at the time the first summons was served upon them, the money which was afterwards sent to them, then it could have been reached by it, and doubtless they would have made answer accordingly. But thatgarnishmentsued out and served upon them, to-wit: Purse & Thomas, agents, etc., was not a process against the insurance company, and did not bind a debt or liability due from the company to the principal debtor. We think there was error in the judgment of the court postponing the claim of plaintiff in error to other creditors, and are of opinion that a bona fide transfer made by the debtor, P. A. Zoller, of an interest in bis claim against the insurance company, gave the assignee a right to his portion of the fund superior to that of the creditors whose garnishments were *365sued out subsequent to the assignment, and which brought the money into court.
Judgment reversed.